Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 07/28/2022 has been entered. Claim 25 is canceled. Claims 26-27 are added. Claims 18-24 and 26-27 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
The rejections of claim 25 set forth in previous office action mailed on 05/12/2022 are made moot by cancellation of the claims.

The rejection of claim 18 under 35 USC § 112 (b) set forth in previous office action mailed on 05/12/2022 is made moot by cancellation of the claim.

The rejection of claims 18 and 20 under 35 U.S.C. 102 (a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mellor (Liver International, 34 (6): e1-e9, 2014) is withdrawn in view of amended claims. 

Claim Rejections--Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
(ii). Claims 18-24 and 26-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 10,358,498 B2 in view of Mellor (Liver International, 34 (6): e1-e9, 2014) and Waters et al (Therap Adv Gastroenterol. 3(6):349-357, 2010). 

An obvious-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140F.3d1428, 46 USPQ2d 1226 (Fed. Cir.1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 

Claims 1-10 US Patent No. 10,358,498 B2 are drawn to an anti-FGFR4 antibody comprising a set of six CDRs recited in claim 19 of the present application. 

Mellor teaches the role of FGFR4 signaling in both HCC and bile acid. Mellor teaches that the FGF19-FGFR4 axis is a key driver in certain forms of HCC and the use of an anti-FGFR4 antibody in treatment of hepatocellular carcinoma as therapeutic blockers of FGF19-FGFR4 signaling (Abstract; page e2, right column, end of the 3rd paragraph). Mellor teaches the use of a bile acid sequestrant administered via the intravenous route to treat bile acid malabsorption (page e6, right column, the 3rd paragraph) caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway (page e5, right column, lines 12-15). 

Waters et al teach the use of colestyramine o treat patients with bile acid diarrhoea (Abstract).

It would have been obvious for one skilled in the art to treat hepatocellular carcinoma with the anti-FGFR antibody of US Patent No. 10,358,498 B2 in combination with a bile acid sequestrant, such as colestyramine taught by Waters et al with a reasonable expectation of success. One would have been motivated to do so because Mellor teaches a bile acid sequestrant can be administered to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway, whereas Waters et al teach the use of colestyramine to treat bile acid diarrhoea. Moreover, it would also have been obvious for one skilled in the art to use the administering route, dose, or frequency recited in claims 22-24 or to combine with the use of vitamins, such as vitamin A, D, and E, which are essential micronutrients with a reasonable expectation of success. One would have been motivated to do so because they are all well-known in the art and routinely practiced in the field by one of skill in the art.

(iii). Response to Applicant’s argument
Applicant argues that one skilled in the art, given the teaching provided by claims 1-10 of U.S. Patent No. 10,358,498, would not have been guided to seek out the teaching of Mellor directed to the use of a bile acid sequestrant to treat bile acid malabsorption, and the teaching of Waters directed to the use of bile acid sequestrants, in particular colestyramine, for preventing, alleviating, or treating cancer.

Applicant’s argument has been fully considered but is not deemed to be persuasive because obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one skilled in the art would have been motivated to make a an FGFR4 inhibitor combination comprising an anti-FGFR4 antibody, such as the antibody of claims 1-10 US Patent No. 10,358,498 B2 and a bile acid sequestrant, such as colestyramine for the treatment of HCC because Mellor teaches that the use of an anti-FGFR4 antibody in treatment of hepatocellular carcinoma and the use of a bile acid sequestrant administered via the intravenous route to treat bile acid malabsorption  caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway as noted in the rejection above.

Applicant argues that at the filing date of the present application, and more importantly, the filing date of the priority documents, it was not obvious to a person skilled in the art that any negative effects caused by a treatment with FGFR4 antibodies could possibly be alleviated or prevented by administering a bile acid sequestrant, and in particular, the bile acid sequestrant colestyramine. Applicant argues that it was known in the scientific field that antibodies may induce hepatotoxicity. Applicants enclose two publications, which discuss liver damage due to antibody exposure. Applicant submit that one skilled in the art, given this understanding, might expect similar hepatotoxicity to occur when administering anti-FGFR4 antibodies. Applicant argues that one skilled in the art might expect that if liver tissue was directly damaged by anti-FGFR4 antibodies administered, the damage would be irreversible and inhibition of reabsorption of bile acids would not reduce the markers of liver damage.

Applicant’s argument has been fully considered but is not deemed to be persuasive. One of the two publications cited in Applicant’s argument, Neuberger et al. (Gut 26:1233-1239, 1985) is published in the year of 1985, which is 30 years before the filing date, whereas the publication of Mellor (Liver International, 34 (6): e1-e9, 2014) cited in the rejection is published in the year of 2014, which is more relevant to the state of the art in the field than the publication of Neuberger et al. The other publication cited in Applicant’s argument, Yamagiwa et al. (International Journal of Medical Sciences 11(9):850-856, 2014), reports that antibodies against self HLA class II alleles were detectable in patients with autoimmune hepatitis and suggests that an antibody-mediated immune response against HLA class II molecules on hepatocytes may be involved in the pathogenesis or acceleration of liver injury in autoimmune hepatitis (Abstract). The teachings of Yamagiwa et al. are not related to the treatment of cancer comprising administering a combination of an anti-FGFR4 antibody and colestyramine.

Applicant argues that Applicants of the present invention surprisingly found in their experimental studies that Applicants' disclosed anti-FGFR4 antibodies do not kill normal liver cells, and that adverse effects occurring due to administration of these antibody can be avoided by co-administering colestyramine. This is not persuasive because Mellor clearly teaches that the use of an anti-FGFR4 antibody in treatment of hepatocellular carcinoma and the use of a bile acid sequestrant administered via the intravenous route to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway as noted in the rejection above.

Applicant argues that even though colestyramine was known as a bile acid sequestrant in the prior art, a person skilled in the art would not have been motivated to combine this specific compound with an anti-FGFR4 antibody treatment to decrease liver damage caused by the anti-FGFR4 antibody treatment. Applicant argues that the usefulness of colestyramine was not known prior to the present invention. This is not persuasive because Mellor teaches (i) the use of an anti-FGFR4 antibody in treatment of hepatocellular carcinoma and (ii) that a bile acid sequestrant can be administered to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway. Thus, the rejection is maintained. 
Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 18-24 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating hepatocellular carcinoma (HCC) comprising administrating an effective amount of an anti-FGFR4 antibody comprising in combination with a bile acid sequestrant to a subject in need thereof, does not reasonably provide enablement for the instantly claimed method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. New claims 26-27 are also rejected on the same basis.  The basis for the rejection is set forth in the office action mailed on 05/12/2022.

Applicant argues that the specification discloses an FGFR4 inhibitor combination comprising an anti-FGFR4 antibody in combination with colestyramine and  demonstrates, by means of experimental data for hepatocellular carcinoma, that successful treatment with a combination of the invention is possible.  Applicant argues that the specification clearly provides guidance to one skilled in the art as to how to prepare a specific combination of an anti-FGFR4 antibody and colestyramine and administer the specific combination of an anti-FGFR4 antibody and colestyramine to treat cancer in a patient.  Applicant argues that given that the essential finding of the present application is that undesired side effects of administering anti-FGFR4 antibodies can be avoided by co-administering a bile acid sequestrant in the form of colestyramine, one skilled in the art would expect this unexpected advantage in the art to apply to all types of cancer, not just hepatocellular carcinoma.

 Applicant’s argument has been fully considered but is not deemed to be persuasive because the instant claims are drawn to a method for preventing, alleviating, or treating cancer, said method comprising administrating an effective amount of an FGFR4 inhibitor combination comprising an anti-FGFR4 antibody in combination with colestyramine to a subject in need thereof. The specification does not provide sufficient guidance/direction or working examples on how to prevent cancer in a patient or to alleviate or treat various types of cancer recited in claim 20. The prior art teaches the role of FGFR4 signaling in both HCC and bile acid and and the use of an anti-FGFR4 antibody in treatment of patients with hepatocellular carcinoma as therapeutic blockers of FGF19-FGFR4 signaling (see, e.g., Mellor, Liver International, 34 (6): e1-e9, 2014; French et al., PLoS ONE 5 (5), pages 1-12 2012). However, the prior art does not teach or suggest that an anti-FGFR4 antibody in combination with a bile acid sequestrant can be used for preventing, alleviating, or treating a broad range of cancer recited in claim 20. It is unpredictable whether the combination of an anti-FGFR4 antibody with a bile acid sequestrant can prevent, alleviate, or treat various types of cancer recited in claim 20. Thus, the rejection is maintained. 



Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 21-24 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mellor (Liver International, 34 (6): e1-e9, 2014) in view of US Patent No. 10,358,498 B2 (Date of Patent: Jul. 23, 2019; priority date: August 11, 2014) and Waters et al (Therap Adv Gastroenterol. 3(6):349-357, 2010).

Mellor teaches the role of FGFR4 signalling in both HCC and bile acid. Mellor teaches that the FGF19-FGFR4 axis is a key driver in certain forms of HCC and the use of an anti-FGFR4 antibody in treatment of patients with hepatocellular carcinoma as therapeutic blockers of FGF19-FGFR4 signaling (Abstract; page e2, right column, end of the 3rd paragraph). Mellor teaches the use of a bile acid sequestrant administered via the intravenous route to treat bile acid malabsorption (page e6, right column, the 3rd paragraph) caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway (page e5, right column, lines 12-15).

Mellor does not teach (i). the bile acid sequestrants, colestyramine, as recited in claim 18;  (ii). administering one or more fat-soluble vitamins to the subject; and (iii). The administering route, dose, or frequency recited in claims 22-24.  

Waters et al teach the use of colestyramine to treat patients with bile acid diarrhoea (Abstract).

It would have been obvious for one skilled in the art to use a bile acid sequestrant, such as colestyramine taught by Waters et al in combination with an anti-FGFR4 antibody with a reasonable expectation of success. One would have been motivated to do so because Mellor teaches a bile acid sequestrant can be administered to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway, whereas Waters et al teach the use of colestyramine to treat bile acid diarrhoea.  Moreover, it would also have been obvious for one skilled in the art to use the administering route, dose, or frequency recited in claims 22-24 or to combine with the use of vitamins, such as vitamin A, D, and E, which are essential micronutrients with a reasonable expectation of success. One would have been motivated to do so because they are all well-known in the art and routinely practiced in the field by one of skill in the art. 

(iii). Response to Applicant’s argument
Citing case law (the KSR case), Applicant argues that there is no suggestion in the teaching of Mellor, the teaching of Abraham, the teaching of Walters, or any combination thereof, along with the general state of the art, that would have led one skilled in the art to form Applicants' recited combination of an anti-FGFR4 antibody, and colestyramine, and subsequently treat a cancer patient by administering the combination of an anti-FGFR4 antibody, and  colestyramine to the patient. Applicants submits that the only motivation for combining the teaching of Mellor with the teaching of Abraham and the teaching of Walters, has been gleaned from Applicants' original specification, not the art.

Applicant’s argument has been fully considered but is not deemed to be persuasive because obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one skilled in the art would have been motivated to make a an FGFR4 inhibitor combination comprising an anti-FGFR4 antibody, such as the antibody of claims 1-10 US Patent No. 10,358,498 B2 and a bile acid sequestrant, such as colestyramine for the treatment of HCC because Mellor teaches that the use of an anti-FGFR4 antibody in treatment of hepatocellular carcinoma and the use of a bile acid sequestrant administered via the intravenous route to treat bile acid malabsorption  caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway as noted in the rejection above.

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Mellor teaches (i) the use of an anti-FGFR4 antibody in treatment of hepatocellular carcinoma and (ii) that a bile acid sequestrant can be administered to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway. It would have been obvious for one skilled in the art to use a bile acid sequestrant, such as colestyramine taught by Waters et al in combination with an anti-FGFR4 antibody to treat HCC with a reasonable expectation of success. Thus, the rejection is maintained. 

Conclusion
No claims are allowed.  

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             August 7, 2022